             Case 1:10-cv-00780-EAW-JJM Document 405 Filed 11/16/20 Page 1 of 1




      Joseph Stanganelli
      Partner

                                                                 November 10, 2020


     (Via email: colleen_holland@nywd.uscourts.gov)

     Hon. Elizabeth A. Wolford
     United States District Judge
      United States District Court for the
     Western District of New York
     Kenneth B. Keating Federal Building
     100 State Street
     Rochester, New York 14614

      Re:      Steuben Foods, Inc. v. Oystar USA, Inc. et al., No. 10-cv-00780-EAW-JJM

      Dear Judge Wolford:

             Plaintiff Steuben Foods, Inc. (“Steuben”) respectfully requests leave to file a reply to
      Defendant Kan-Pak, LLC’s (“Kan-Pak’s”) November 6, 2020, Response [Dkt. 404 in Case No.
      10-780] to Steuben’s Objections to the Report and Recommendation dated September 3, 2020.
      Steuben requests leave to file such a reply of up to five (5) pages, within one (1) week of an order
      granting such leave.
             Steuben has conferred with counsel for Kan-Pak, and Kan-Pak has no objection to this
      request.
             Please let us know if the Court has any questions or requires anything further. Thank you
      for your consideration of this request.

                                                                 Respectfully,

                                                                 /s/ Joseph Stanganelli

                                                                  Joseph Stanganelli
      cc:      Defense Counsel




DATED: 11/16/2020 160 Federal Street - Suite 1001 - Boston, Massachusetts 02110    barclaydamon.com
                          jstanganelli@barclaydamon.com Direct: (617) 274-2902 Fax: (617) 722-6003
